                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Priscilla Guyton,                              )          Civil Action No. 0:18-cv-02023-JMC
                                               )
                        Plaintiff,             )
                                               )
        v.                                     )                       ORDER
                                               )
Andrew Saul, 1 Commissioner of                 )
Social Security,                               )
                                               )
                        Defendant.             )
                                               )

        This matter is before the court upon Plaintiff’s Motion for Attorney’s Fees, through her

attorney, Paul T. McChesney (“Counsel”), for an award of $4,046.25 in attorney’s fees and $22.68

in costs under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, filed on September

17, 2019. (ECF No. 23.) However, the parties agreed to a stipulated amount of $3,800.00 in

attorney’s fees. (ECF No. 24.) The court has subsequently reviewed Plaintiff’s motion and the

parties’ Stipulation.

        In accordance with Astrue v. Ratliff, 560 U.S. 586 (2010), EAJA fees awarded by this court

belong to the litigant and are subject to the Treasury Offset Program, 31 U.S.C. § 3716(c)(3)(B)

(2006). Therefore, the court directs that the fees be payable to Plaintiff and delivered to Plaintiff’s

Counsel. The amount of attorney’s fees payable to Counsel will be the balance of stipulated

attorney’s fees remaining after subtracting the amount of Plaintiff’s outstanding federal debt. If

Plaintiff’s outstanding federal debt exceeds the amount of attorney’s fees under the Stipulation,

the stipulated amount will be used to offset Plaintiff’s federal debt and no attorney’s fees shall be



1
 The court observes that this action was filed against Nancy A. Berryhill, then the Acting
Commissioner of the Social Security Administration. (ECF No. 1.) Andrew Saul is the current
Commissioner of the Social Security Administration.
                                                   1
paid. (See ECF No. 24.)

       For the reasons set forth herein, after a thorough review of Plaintiff’s Motion for Attorney’s

Fees (ECF No. 23) and the parties’ Stipulation (ECF No. 24), the court GRANTS Plaintiff Priscilla

Guyton’s Motion for Attorney’s Fees (ECF No. 23), and AWARDS Plaintiff $3,800.00 in

attorney’s fees.

       IT IS SO ORDERED.




                                                        United States District Judge
October 28, 2019
Columbia, South Carolina




                                                 2
